The reviewing board adopted and affirmed the findings and decision of the single member, it awarded compensation for partial disability for a period. From a final decree of the Superior Court in general accord with the reviewing board’s decision the insurer appealed. There was no error. Evidence before the single member was sufficient to permit a finding of the requisite causal connection between the employee’s accident at work and his disability. Prior to his injury on April 19, 1968, the employee had been engaged in laborious work without experiencing the type of physical difficulty from which he suffered following the accident. A doctor’s report placed before the single member sufficient information to warrant his findings. Andrade v. Correia, 358 Mass. 786, 788.

Decree affirmed.